Citation Nr: 0024770	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left shoulder, currently rated 30 
disabling. 

2.  Entitlement to an increased (compensable) rating for a 
scar of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1944 to August 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  Residuals of a shoulder injury from a shell fragment 
wound of the left (minor) shoulder are characterized by 
degenerative joint disease, bursitis, severe muscle injury, 
and limitation of motion analogous to not more than 
intermediate ankylosis of the left shoulder.  

2.  A residual scar of a shell fragment wound of the left 
shoulder is not poorly nourished or with repeated ulceration, 
is not tender or painful on objective demonstration, and is 
not productive of limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a shoulder injury from a shell fragment wound of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.73, Diagnostic Code 5303 (1999).

2.  The criteria for a compensable rating for a scar of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.71a, Diagnostic 
Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran sustained a 
shell fragment wound to the left shoulder in service.  In 
August 1966, the RO granted service connection for residuals 
of a shell fragment wound of the left shoulder.  The RO rated 
the veteran's disability under Diagnostic Code 7805, 
pertaining to scars that limit function, as 10 percent 
disabling.  

In March 1998, in the course of this appeal, the RO 
determined that the initial rating of the veteran's 
disability constituted clear and unmistakable error.  The RO 
recharacterized the veteran's disability as residuals of a 
shoulder injury from a shell fragment wound of the left 
shoulder and as a residual scar from a shell fragment wound 
of the left shoulder.  The RO rated residuals of a shoulder 
injury from a shell fragment wound of the left shoulder as 30 
percent disabling under Diagnostic Code 5303, pertaining to 
muscle injuries, and rated a residual scar from a shell 
fragment wound of the left shoulder as noncompensable under 
Diagnostic Code 7804, pertaining to painful scars.  The RO 
made both ratings effective April 26, 1966, the effective 
date of the grant of service connection.  

The Board notes that the veteran filed a claim for increased 
rating in January 1997, and this appeal stems from a June 
1997 rating decision which denied an increased rating for a 
"scar, residual, shell fragment wound, left shoulder."  
During the pendency of the appeal for increased rating, in a 
March 1998 rating decision, the  RO determined that there was 
clear and unmistakable error in the rating decision of August 
1966, which assigned a rating only under Diagnostic Code 7805 
which pertains to scars, and erroneously failed to grant a 30 
percent rating for severe muscle injury under Diagnostic Code 
5303.  The March 1998 rating decision, therefore, found that 
a 30 percent rating was warranted (effective from April 1966) 
for the residuals of a shoulder injury consisting of severe 
muscle injury, and that a noncompensable (zero percent) 
rating was warranted for the residual scar.  The Board 
recognizes that the schedular rating criteria for rating 
muscle injuries as residual to a shell fragment wound 
contemplates the presence of nontender and nonpainful scars 
which do not otherwise limit function.  However, as the March 
1998 rating decision appears to have assigned a separate, if 
noncompensable, rating, for scars, the Board has continued as 
an issue on appeal a separate rating for a residual scar.  By 
doing so, no prejudice has incurred to the veteran, as the 
scar was included as part of the disability for which this 
appeal was sought. 

The evidence of record reflects that in 1944 the veteran was 
injured in the left arm by artillery shell fragments, and 
treatment included irrigation and debridement.  During a VA 
examination in July 1966, the veteran complained of pain in 
the area of the left shoulder.  Examination revealed a well-
healed scar of the left shoulder two inches by 3/8 of an inch 
at its widest.  The scar was well healed, nonadherent, non-
fibrotic, and non-symptomatic, with no loss of the tissue or 
muscle substance.  There was no palpable irregularity of the 
underlying shoulder.  There was no impairment of function of 
the left shoulder.  There was good and equal strength at the 
shoulders on motions against resistance.  There was no joint 
swelling, crepitus, erythema, deformity, or tenderness on 
palpation.  The diagnosis was scar of a shell-fragment wound 
and debridement, superior aspect, left shoulder, healed, non-
symptomatic.  

In May 1997, the veteran underwent a VA examination, during 
which he complained of pain associated primarily with use of 
the left shoulder.  Examination revealed a three centimeter 
by .5 centimeter scar of the posterolateral aspect of the 
shoulder and mild joint tenderness.  Range of motion of the 
left shoulder was 0 to 130 degrees of flexion limited by 
discomfort, 110 degrees of abduction, 70 degrees of external 
rotation, and 60 degrees of internal rotation with the arm 
abducted.  The veteran had 5/5 strength with regard to his 
deltoid and the muscles of his rotator cuff.  X-ray 
examination revealed degenerative joint disease, but no 
foreign body.  Diagnoses included a scar, characterized as 
well healed.  The examiner's diagnoses also reflect that 
there was no evidence of muscle weakness, although there was 
evidence of subacromial bursitis, which the examiner 
indicated may have been related to the shoulder injury.  The 
examiner also indicated that the veteran had significant 
acromioclavicular (AC) joint arthropathy, as well as some 
mild glenohumeral joint degenerative joint disease.  

Subsequent records document treatment for shoulder pain.  In 
June 1997, strength was characterized as 4/5 and 5/5 in the 
left upper extremity.  An August 1997 physical therapy entry 
reflects that strength at that time was "good" and that 
pain was "discomforting."  A February 1999 entry documents 
elevation to 60 degrees, with internal rotation to 15 
degrees, and external rotation to 30 degrees.  The assessment 
was frozen shoulder.  

An April 1999 letter from a private physician reflects a 
diagnosis of rotator cuff disease and frozen shoulder.  
According to that letter, examination revealed significant 
atrophy of the supraspinatus/infraspinatus without scapular 
ringing.  Active range of motion was severely limited and the 
veteran resisted passive range of motion.  According to the 
examiner, pain prohibited the veteran from any active or 
passive range of motion.  That letter is consistent with an 
entry in private treatment records from that same day.  

A May 1999 radiology report reveals impressions of severe 
partial or full thickness tear of the supraspinatus tendon 
and prominent osteophytes at the AC joint, which may produce 
impingement syndrome.  An entry from that month documents  a 
significant rotator cuff supraspinatus tendon injury and AC 
joint arthropathy.  According to that latter entry, passive 
range of motion was very limited, and active range of motion 
was severely limited.  

According to a February 2000 entry, the veteran presented 
continuing complaints of discomfort at that time.  Abduction 
was limited to 10 to 15 degrees of motion with no significant 
humeral scapular motion.  Internal and external rotation were 
actively and passively diminished to approximately 0-10 
degrees.  The examiner characterized these findings as 
consistent with the May findings.  

A June 2000 entry reflects a description of the veteran's arm 
as "essentially useless."  Active range in the left 
shoulder at the time of treatment was 30 degrees of forward 
flexion, 30 degrees of abduction, and 10 degrees of both 
internal and external rotation.  Active and passive range of 
motion were the same

During a hearing in July 2000, the veteran complained of pain 
on motion.  According to the veteran, the pain had been 
present for approximately 20 years and had not changed during 
the last few years or months.  The veteran indicated that the 
pain precluded golfing and interfered with such activities as 
gardening.  He also indicated that when he was employed, he 
tolerated the pain for fear that his employment would be 
terminated if his disability were known to his employer.   


II.  Increased Rating: Residuals of Shell Fragment Wound of 
the Left Shoulder

Initially, the Board notes that the veteran has presented 
claims for increased rating that are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  The United States Court 
Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In every instance where the schedule 
does not provide a zero percent rating for a diagnostic code, 
a zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

In the course of this appeal, substantive changes were made 
to the schedular criteria for evaluating muscle injuries.  
See 62 Fed. Reg. 30235 (1997).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The change in the regulations pertaining to the rating of 
muscle injuries has no effect upon the disposition of this 
case, however.  The left extremity is the veteran's minor 
extremity, and the veteran so indicated at his hearing.  
Whether one applies the criteria in effect prior to the 
regulatory changes in question or those in effect after those 
changes, a severe injury to Muscle Group II, when involving 
the minor extremity, warrants a 30 percent rating.  A higher 
rating is not available for an injury of the minor extremity 
to Muscle Group II.  38 C.F.R. § 4.73, Diagnostic Code 5303.

A 40 percent rating is available for unfavorable ankylosis of 
the minor extremity, that is, ankylosis where abduction is 
limited to 25 degrees.  Favorable ankylosis, where there is 
abduction to 60 degrees and one can reach the mouth and head 
with the affected extremity, warrants a 20 percent rating; 
and intermediate ankylosis, between favorable and 
unfavorable, warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

The Board observes that VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
rating of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable rating.

Although the evidence associated with the claims file 
suggests the presence of considerable limitation of motion, 
the weight of the evidence demonstrates that, even if the 
veteran's limitation of motion of the left shoulder 
approximates ankylosis (on the minor side), it approximates 
no more than intermediate ankylosis, and does not approximate 
ankylosis that is unfavorable.  Although a February 1999 
entry reflects an assessment of frozen shoulder, it also 
documents elevation to 60 degrees, as well as internal 
rotation to 15 degrees and external rotation to 30 degrees.  
An April 1999 entry indicates that the veteran suffers from a 
frozen shoulder and that pain prohibits active or passive 
range of motion; however, that entry does not indicate that, 
to the extent that the veteran's limitation of motion can be 
analogized to ankylosis, it is akin to ankylosis that is 
unfavorable.  A May 1999 entry that indicates that range of 
motion is severely limited similarly fails to suggest that 
the veteran's limitation is analogous to unfavorable 
ankylosis.  The Board finds the more specific clinical 
measures of limitation of motion of the left shoulder to be 
more probative than general characterization of the left 
shoulder as "frozen" or severely limited because the rating 
criteria for ankylosis of the shoulder specifically defines 
unfavorable ankylosis as abduction limited to 25 degrees.  As 
the characterization of frozen shoulder was rendered based on 
clinical findings which included elevation of the left 
shoulder to 60 degrees, it is clear that the examiner's 
characterization of "frozen shoulder" does not mean 
unfavorable ankylosis.  Under Diagnostic Code 5200, ankylosis 
to 60 degrees equates only to favorable ankylosis (even 
assuming, arguendo, that limitation of motion is analogous to 
ankylosis, even though it is not true ankylosis).  38 C.F.R. 
§ 4.71a.

Although a February 2000 entry suggests the presence of 
abduction that day limited to 10 to 15 degrees, this evidence 
must be viewed in the context of other entries that suggest 
considerably greater ability to abduct the affected joint.  
Not only does the February 1999 entry reflect the presence of 
elevation to 60 degrees, the May 1997 examination documented 
much greater range of motion, including abduction to 110 
degrees and flexion to 130 degrees.  Subsequent to the 
February 2000 entry, a June 2000 entry demonstrates that the 
veteran has active forward flexion and abduction in the 
affected joint to 30 degrees.  In addition, the veteran has 
testified that the symptomatology associated with his joint 
has remained largely constant over the past few years, 
militating against a disability picture characterized by a 
recent deterioration of the veteran's condition beyond the 30 
degree disability impairment effective from 1966.  

The overall weight of the evidence taken together suggests 
that the veteran's symptomatology, including his complaints 
of pain, does not demonstrate true ankylosis, as he has 
motion of the left shoulder.  Moreover, even if the joint 
were viewed as analogous to ankylosis, given the ability of 
the veteran to place the joint above 25 degrees abduction 
(the most recent measure demonstrating abduction to 30 
degrees), and in some cases well above 25 degrees of 
abduction, the overall picture of the veteran's disability is 
no worse than intermediate ankylosis under Diagnostic Code 
5200 (intermediate ankylosis is defined as ankylosis between 
25 degrees and 60 degrees).  38 C.F.R. § 4.71a.  Therefore, a 
higher rating for the veteran's residuals of a shell fragment 
wound of the left shoulder is not warranted.  

The Board has also considered the possibility of a higher 
rating under criteria pertaining to limitation of function of 
the shoulder.  The veteran does not suffer from fibrous 
union, nonunion, or loss of the head of the shoulder.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.


III.  Increased Rating: Scar

The Board has also considered a separate rating for the scar, 
noting that the veteran has been assigned a noncompensable 
rating under Diagnostic Code 7804, effective from April 1966.  
Diagnostic Code 7804 provides that for superficial scars that 
are tender and painful on objective demonstration, a 10 
percent rating is warranted.  Other pertinent codes include 
Diagnostic Code 7803, which provides that for superficial 
scars which are poorly nourished with repeated ulceration, a 
10 percent rating is warranted, and Diagnostic Code 7805, 
which provides that other scars will be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118.  

In this veteran's case, the evidence does not demonstrate 
that a residual scar of a shell fragment wound of the left 
shoulder is tender or painful on objective demonstration so 
as to warrant a compensable rating.  During a VA examination 
in May 1997, the scar was described as well healed and, 
during the July 2000 hearing, the veteran described the scar 
as "drawing," but did not indicate that the scar was 
painful.  Because the scar is not tender or painful on 
objective demonstration, a compensable rating for the scar is 
not warranted under Diagnostic Code 7804.  Likewise, as there 
is no evidence that the residual scar is poorly nourished or 
with repeated ulceration or is productive of limitation of 
function, a compensable rating is not warranted under 
Diagnostic Codes 7803 or 7805.  38 C.F.R. § 4.118. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

